 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Renee Armenta,                                   No. CV-19-05186-PHX-SMB
10                  Plaintiff,                        ORDER
11   v.
12   City of Goodyear, et al.,
13                  Defendants.
14
15           Pursuant to the Second Amended Joint Stipulation to Extend Scheduling Order
16   Deadlines (Doc. 32) and for good cause shown,
17           IT IS HEREBY ORDERED modifying the Scheduling Order deadlines as follows:
18        • Written Discovery: 45 days before discovery deadline
19        • Good Faith Settlement Talks: November 19, 2021
20        • Rebuttal Expert Disclosure: October 22, 2021
21        • Expert Depositions: December 3, 2021
22        • MIDP Responses and Fact Discovery: December 31, 2021
23        • Dispositive Motions: September 24, 2021
24        IT IS FURTHER ORDERED the April 2, 2021 trial setting conference is reset to
25   October 8, 2021 at 8:45 a.m. (15 minutes allowed).
26           Dated this 29th day of March, 2021.
27
28
